Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/29/2021 has been entered.

IDS received 2/1/2021, 6/18/2021 and 7/27/2021 have been entered. 

Status of Claims
Claims 17 and 33-51 are under examination. 
Priority
This application is a CON of 14/745,881 (filed 6/22/2015) PAT 10125347. 

Claim Interpretation
Claims 49 and 51 recites intended purposes/uses for the mycelium and composite biomaterial without providing specific structural/material parameters, thus claims 49 and 51 rejected together with their independent claims 43 and 17 as long as the same product/organism is taught in cited art.

Withdrawal of Rejections:
In view of filing and approval of terminal disclaimer, the double patenting rejections are hereby withdrawn.

Maintenance of Rejections:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17 and 33-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural phenomenon). 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 17, the judicial exception (JE) is a natural phenomenon. Claim 17 direct to a biomaterial comprises: mass of discrete particles; a binding organism and a modulating organism, wherein “discrete particles” can be natural occurring wood chips with fungi grown on it, thus the claimed biomaterial can be a nature occurring/growing product: nature occurring fungi grow on wood chips, for example, “three or four different mushroom species may be observed fruiting from the same stump” see Stamets (US2008/0046277, page 37, [0101], line 28++). Does the claim recite additional Prong two, No), because the biomatrial including a container is recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited biomaterial, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed biomaterial including the container as a whole does not amounts to significantly more than the recited exception because it is routine and conventional to grow fungi/bacterial in any container. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argued that “a container” in amended claim 17 is not a natural phenomenon.
It is the examiner’s position that “a container” in claim 17 represent well-understood, routine, conventional activity during the culturing of fungi/bacterial, therefore does not integrate a recited judicial exception into a practical application. Furthermore, “container” is broadly recited to include any equipment/holder with volume, thus does not amounts to significantly more than the recited exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17, 35-37 and 41-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (international Biodeterioration & Biodegradation, 2007, 59:32-39).
Chi teaches a biomaterial composition (page 32, title and abstract). 
Claims 17, 35-37, 41, 43-45, 48-49 and 51: the reference teaches a biomaterial comprises: a mass of discrete particles bound together by mycelium of a binding organism (one of the two co-cultured fungal mycelia): a wood piece/substrate which comprise lignocellulose (page 33, left column, 3rd full paragraph, line 6++) bound together by a mixed/co-culture of two fungal mycelia (which is considered homogeneously dispersed or across the surface of the biomaterial, claims 44-45, and “interface” and “growth boundary” are not claimed/defined to be distinct from the contact surface between one species of fungal with another species of fungal and any growth of one species exhibits aerial growth in contact/response to another species to produce and provide cushioning or as packaging material, claims 49 and 51) as a binding organism (as it infiltrates and impregnates the wood blocks, page 33, right column, line 3++) and a modulating/Basidiomycete: Phanerochaete sp. (as aerial hyphae, for claims 41, 43 and 48, page 36, left column, line 3++, and page 33, left column, 2nd paragraph, line 5++, claims 35-37); and a container (flasks, page 33, right column, line 5++) comprising a desired geometry with an internal volume.
For Claims 42 and 46-47: the reference the binding organism: P. chrysosporium produces pigment (page 36, left column, line 8++) at the interface (interacting mycelial front or growth boundary, for claims 42 and 47) of the partner fungus.
For Claim 50: the reference teaches the composite biomaterial is characterized as having a stiffness because the wood blocks used has stiffness (page 33, right column, line 2++).

Response to Argument
Applicant’s arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argued that Chi does not teach each and every element of claim 17.
It is the examiner’s position that Chi teaches each and every element as claimed in claim 17 as described above including a flask as container that comprising a desired geometry with an internal volume, the container/flask configured to receive the substrate particles, the binding organism and the modulating organism, and to restrict the growth or expansion of the binding organism and the modulating organism within the internal volume to the flask/desired geometry.

s 17-38 and 41-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamets (US20080046277).
Stamets teaches a biomaterial composition (abstract). 
For Claims 17, 42, 44-45, 47-48, 49 and 51: the reference teaches a biomaterial comprises: a mass of discrete particles: any lignocellulosic materials (page 6, [0044] or [0048], line 5++, and page 14, [0101], line 3++); plurality of fungal/mushroom species (which is considered homogeneously dispersed and expressed across the surface of the biomaterial, claims 44-45, and “interface” is not claimed/defined to be distinct from the contact surface/growth boundary between one species of fungal with another species of fungal, claims 42 and 47) as a binding organism (such as a single saprophytic species, page 14, [0101], line 2++) and a modulating organism (such as a plant/mushroom species as modulating organism which is not claimed/defined to be distinct from the teaching of Stamets) because the different species make nutrients available to others for growth (page 14, right column, line 6++); and boxes (page 12, [0088]++) as a container that comprising a desired geometry with an internal volume, the container/flask configured to receive the substrate particles, the binding organism and the modulating organism, and to restrict the growth or expansion of the binding organism and the modulating organism within the internal volume to the flask/desired geometry.
For claims 33-34, the reference teaches the modulating organism is a bacteria: Pseudomonas (page 17, left column, line 9++) that can grow in cardboard boxes (page 17, left column, line 11++).
For claims 35-37, 41 and 43, the reference teaches the modulating/binding organism is a fungus/Basidiomycetes (page 3, [0023], right column, line 20++, page 14, [0098], line 18++): Phanerochaete sp. (as aerial mycelium, page 13, [0098], line 31++).
For claims 38, 46, the reference teaches the binding organism is Ganoderma tsugae or Ganoderma Oregonense (page 14, left column, [0100], line 19++) the same species of binding organism as claimed which inherently produces pigment.
For Claim 50: the reference teaches the composite biomaterial is characterized as having a stiffness because the cardboard (or wood chips, page 12, [0091], line 17++) used has stiffness (page 15, left column, [0106]++).

Response to Argument
1/29/2021 have been fully considered but they are not persuasive.
Applicant argued that Stamets does not teach each and every element of claim 17.
It is the examiner’s position that Stamets teaches each and every element as claimed in claim 17 as described above including boxes (page 12, [0088]++) as container that comprising a desired geometry with an internal volume, the container/boxes configured to receive the substrate particles, the binding organism and the modulating organism, and to restrict the growth or expansion of the binding organism and the modulating organism within the internal volume to the desired geometry within the box.

New Rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
New Matter Rejection
Claims 39 and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The phrases “less than 10% moisture” and “heat compressed composite biomaterial” have been newly added to claims 39 and 40 respectively as part of a claim amendment. However, the instant specification does not appear to provide generic support for these claim limitations. The above phrases were searched and not found in either the instant specification or the specification from parent application. No degree of moisture or humidity, or heat compressed material were described in the instant specification. Thus, the instant specification does not appear to provide support for the claims


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653